
	

113 HR 4107 IH: Reduce Expenditures in Nuclear Infrastructure Now Act
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4107
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Blumenauer (for himself, Mr. DeFazio, Mr. Grijalva, Mr. McDermott, Mr. McGovern, Ms. Norton, Mr. Pocan, Mr. Polis, Mr. Quigley, and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To reduce the number of nuclear-armed submarines operated by the Navy, to prohibit the development
			 of a new long-range penetrating bomber aircraft, to prohibit the
			 procurement of new intercontinental ballistic missiles, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Reduce Expenditures in Nuclear Infrastructure Now Act or the REIN–IN Act.
		2.FindingsCongress finds the following:
			(1)The Berlin Wall fell in 1989, the Soviet Union no longer exists, and the Cold War is over. The
			 nature of threats to the national security and military interests of the
			 United States has changed. However, the United States continues to
			 maintain an enormous arsenal of nuclear weapons and delivery systems that
			 were devised with the Cold War in mind.
			(2)The current nuclear arsenal of the United States includes approximately 5,000 total nuclear
			 warheads, of which approximately 2,000 are deployed with three delivery
			 components: long-range strategic bomber aircraft, land-based
			 intercontinental ballistic missiles, and submarine-launched ballistic
			 missiles. The bomber fleet of the United States comprises 93 B–52 and 20
			 B–2 aircraft. The United States maintains 450 intercontinental ballistic
			 missiles. The United States also maintains 14 Ohio-class submarines, up to
			 12 of which are deployed at sea. Each of those submarines is armed with up
			 to 96 independently targetable nuclear warheads.
			(3)This Cold War-based approach to nuclear security comes at significant cost. Over the next 10 years,
			 the United States will spend hundreds of billions of dollars maintaining
			 and upgrading
			 its nuclear force, according to the Congressional Budget Office. A
			 substantial decrease in spending on the nuclear arsenal of the United
			 States is prudent for both the budget and national security.
			(4)The national security interests of the United States can be well served by reducing the total
			 number of deployed nuclear warheads and their delivery systems, as stated
			 by the Department of Defense’s June 2013 nuclear policy guidance entitled, Report on Nuclear Employment Strategy of the United States. This guidance found that force levels under the Treaty on Measures for the Further Reduction and
			 Limitation of Strategic Offensive Arms, signed on April 8, 2010, and
			 entered into force on February 5, 2011, between the United States and the
			 Russian Federation (commonly known as the New START Treaty) are more than adequate for what the United States needs to fulfill its national security objectives and that the force can be reduced by up to 1/3 below levels under the New START Treaty to 1,000 to 1,100 warheads.
			(5)Even without additional reductions in deployed strategic warheads, the United States can save tens
			 of billions of dollars by deploying those warheads more efficiently on
			 delivery systems and by deferring production of new delivery systems until
			 they are needed.
			(6)Economic security and national security are linked and both will be well served by smart defense
			 spending. Admiral Mike Mullen, Chairman of the Joint Chiefs of Staff,
			 stated on June 24, 2010, Our national debt is our biggest national security threat and on August 2, 2011, stated, I haven’t changed my view that the continually increasing debt is the biggest threat we have to our
			 national security..
			(7)The Government Accountability Office has found that there is significant waste in the construction
			 of the nuclear facilities of the National Nuclear Security Administration
			 of the Department of Energy.
			3.Reduction in nuclear forces
			(a)Prohibition on new long-Range penetrating bomber aircraftNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for any of fiscal years 2014 through 2023 for the
			 Department of Defense may be obligated or expended for the research,
			 development, test, and evaluation or procurement of a long-range
			 penetrating bomber aircraft.
			(b)Prohibition on F–35 nuclear missionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be used to make the F–35 Joint Strike Fighter aircraft capable of carrying
			 nuclear weapons.
			(c)Reduction in the B61 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended until the Secretary of Defense and the Secretary
			 of Energy jointly certify to Congress that the total cost of the B61 life
			 extension program has been reduced to not more than $5,000,000,000.
			(d)Termination of w78 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended for the W78 life extension program.
			(e)Reduction of nuclear-Armed submarinesNotwithstanding any other provision of law, beginning in fiscal year 2020, the forces of the Navy
			 shall include not more than eight ballistic-missile submarines available
			 for deployment.
			(f)Limitation on SSBN–X submarinesNotwithstanding any other provision of law—
				(1)none of the funds authorized to be appropriated or otherwise made available for any of fiscal years
			 2014 through 2023 for the Department of Defense may be obligated or
			 expended for the procurement of an SSBN–X submarine; and
				(2)none of the funds authorized to be appropriated or otherwise made available for fiscal year 2024 or
			 any fiscal year thereafter for the Department of Defense may be obligated
			 or expended for the procurement of more than eight such submarines.
				(g)Reduction of submarine-Launched ballistic missilesNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense may be obligated or expended to
			 maintain more than 250 submarine-launched ballistic missiles.
			(h)Prohibition on new intercontinental ballistic missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for any of fiscal years 2014 through 2023 for the
			 Department of Defense may be obligated or expended for the research,
			 development, test, and evaluation or procurement of a new intercontinental
			 ballistic missile.
			(i)Reduction of intercontinental ballistic missiles on high alert statusNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense may be obligated or expended to
			 maintain more than 150 intercontinental ballistic missiles on a 24-hour,
			 high alert status.
			(j)Termination of Mixed Oxide Fuel Fabrication Facility projectNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended for the Mixed Oxide Fuel Fabrication Facility
			 project.
			(k)Termination of Chemistry and Metallurgy Research Building replacement projectNotwithstanding section 4215 of the Atomic Energy Defense Act (50 U.S.C. 2535) or any other
			 provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended to replace the Chemistry and Metallurgy Research
			 Building at Los Alamos National Laboratory, Los Alamos, New Mexico.
			(l)Termination of Uranium Processing FacilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense or the Department of Energy may
			 be obligated or expended for the Uranium Processing Facility located at
			 the Y–12 National Security Complex, Oak Ridge, Tennessee.
			(m)Termination of medium extended air defense systemNotwithstanding any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year
			 thereafter for the Department of Defense may be obligated or expended for
			 the medium extended air defense system.
			4.Reports required
			(a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Energy shall jointly submit to the appropriate committees
			 of Congress a report outlining the plan of each Secretary to carry out
			 section 3.
			(b)Annual reportNot later than March 1, 2015, and annually thereafter, the Secretary of Defense and the Secretary
			 of Energy shall jointly submit to the appropriate committees of Congress a
			 report outlining the plan of each Secretary to carry out section 3,
			 including any updates to previously submitted reports.
			(c)Annual nuclear weapons accountingNot later than September 30, 2015, and annually thereafter, the President shall transmit to the
			 appropriate committees of Congress a report containing a comprehensive
			 accounting by the Director of the Office of Management and Budget of the
			 amounts obligated and expended by the Federal Government for each nuclear
			 weapon and related nuclear program during—
				(1)the fiscal year covered by the report; and
				(2)the life cycle of such weapon or program.
				(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
				(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on
			 Appropriations, and the Committee on Energy and Natural Resources of the
			 Senate; and
				(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations,
			 the Committee on Energy and Commerce, and the Committee on Natural
			 Resources of the House of Representatives.
				
